Citation Nr: 1039306	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-02 310	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from May 1965 to April 1967 and 
was awarded the Combat Infantry Badge (CIB).  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in relevant part, granted service 
connection for PTSD and awarded a 50 percent evaluation for this 
disability, effective from March 9, 2005.  The Veteran has 
perfected a timely appeal with respect to the evaluation 
initially assigned to this disability.  In a letter dated several 
days later in August 2005, the RO in Louisville, Kentucky 
notified the Veteran of the decision.  [Due to the location of 
the Veteran's residence, the jurisdiction of his appeal remains 
with the Louisville RO.]  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
disabling than the current 50 percent evaluation reflects.  
Review of the claims folder reveals that Veteran has not been 
afforded a VA examination since July 2005.  As there may be 
significant changes in his service-connected PTSD symptoms, a 
more contemporaneous medical examination is needed, particularly, 
given the passage of time since his last VA examination.  See 
e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination].  See also Green, supra 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  The 
examination to be conducted pursuant to this remand should 
include a review of the Veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in 2005.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Also, the Veteran is appealing the original assignment of the 
disability rating for his service-connected PTSD following the 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Thus, the disability evaluation must be considered from 
November 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain records of psychiatric treatment 
that he may have received since July 2005.  
All pertinent records should be obtained.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 
38 U.S.C.A. § 5103A(b).

2.  The Veteran should be scheduled for VA 
examination of his service-connected PTSD.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All indicated tests and studies 
should be accomplished, and all signs and 
symptoms of PTSD should be reported in 
detail.  The examiner is requested to use a 
multiaxial assessment, assign a Global 
Assessment of Functioning (GAF) score, 
explain what the assigned score represents, 
and reconcile that score with earlier GAF 
scores.  

Any disabling manifestations specifically 
attributable to PTSD must be fully outlined 
and differentiated from symptoms caused by 
any non service-connected disorders.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
particularly the Veteran's previous VA 
examination conducted in July 2005.  The 
examiner should also describe the impact of 
the Veteran's PTSD on his occupational and 
social functioning.  

3.  Then, readjudicate the issue of 
entitlement to an initial rating greater 
than 50 percent for the service-connected 
PTSD.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


